     Case 3:19-cr-05288-AJB Document 13 Filed 01/02/20 PageID.13 Page 1 of 1

                                                                           --~ - ~ ·- '. ·,- ·-
                                                                           I r=-- _·_-,,,
                                                                                                                          ,-,.,.,,__,,,_




 1                                                                     I               I
                                                                                       I
                                                                                              1t1 t,1·u··
                                                                                             u. '-
                                                                                                                ·1
                                                                                                                 ~                         I

 2                                                                     ;               '    - ·-     ···--. ------.....                    J
                                                                  ~i '"'.')(_, '. .,          ~
                                                                                              .,. ' ._, '                          '· j)
 3                                                                ,'                                                              'v   '
                                                                  "-·------- .,_ .... - --                            ···~----..I
 4

 5                            UNITED STATES DISTRICT COURT

 6                          SOUTHERN DISTRICT OF CALIFORNIA

                                                   Case No.:                19cr05288-AJB
 7 II UNITED STATES OF AMERICA,

 8                            Plaintiff,           I N F O R M A T I O N

 9
             v.
                                                   Title 8, U.S.C., Secs.
10                                                 1324 (a) (1) (A) (ii) -
       DEREK EUGENE FISHER,
                                                   Transportation of Certain
11                                                 Aliens
                              Defendant.
12

13

14          The United States Attorney charges:

15                                         Count 1

16          On or about    December 5,     2019,   within the Southern District of

17 11 California,    defendant    DEREK EUGENE     FISHER,       knowing                    and       in     reckless

18 II disregard of the fact that an alien, namely, Manuel Sanchez,                                           had come

1911to, entered and remained in the United States in violation of law, did

2011knowingly transport and move said alien, within the United States, in

21 II order to help said alien remain in the United States                                         illegally;                 in

22 11violation of Title 8, United States Code, Section 1324 (a) (1) (A) (ii).

            DATED:    1/02/2020
23

24                                             ROBERT .S~ BREWER, JR.
                                               United St¢tes Attorney
25                                                         . I                             /} I
                                                           \ /,,,_ ---~/ /~
26                                             ALIC:r;A~r;;,~ f
                                               As sip pant U.S. ftt_?rney
27
                                                     V
                                                     . 4
                                                                             .
                                                                             1




28
      APW:tld:12/23/2019
